DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-25, 27-28, 30-33 and 35-36 are objected to because of the following informalities:  Claims 22-25, 27-28, 30-33 and 35-36 all recite in line 1 “Claim”.  The examiner suggest changing “Claim” to “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 22, 29 and 30 recite the word “castellated” which is indefinite as castles come in a lot of different shapes. Please define castellated.
For the purpose of examination, the recitation of “castellated” will be interpreted as “having grooves or slots in an upper region”.
The remaining claims are rejected for depending from a rejected base claim.
Claim 22 recites “fingers of the non-castellated portion”.  If the non-castellated portion has fingers then it is no longer the non-castellated portion.
For the purpose of examination, the recitation(s) in claim 22 of “fingers of the non-castellated portion” will be interpreted “fingers of the castellated portion”.
The remaining claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Pub. 20090302730) in view of Tischler et al. (US Pub. 2014/0369038) 
Regarding claim 21, Carroll discloses a light emitting diode (LED) printed circuit board (PCB) (Fig. 2; 26 substrate) assembly comprising: a flexible PCB (0034 flexible substrate 26) comprising: an LED portion (28 LEDs) comprising a castellated portion (38 plurality of legs) and a non-castellated portion (36 base), the non-castellated portion having a first end (left side of 36 in Fig. 2) and a second end (right side of 26 in Fig. 2), wherein said castellated portion comprises a plurality of fingers (38), the fingers (38) having at least one LED (28) attached to each finger (each leg of 38), said at least one LED being in electrical communication with non-castellated portion (32 connective circuitry); a PCB lead portion (40 tail) electrically interconnected (50 and 52 positive and neutral terminal pads) to non-castellated (36) portion at the first end (left side of 36 in Fig. 2) of the non-castellated portion (36), said lead (40) interconnected to a power source (0047) for providing power to the LEDs (28) via the LED portion (0044); except for and wherein said first end of the non-castellated portion of the LED portion of the flexible PCB is attached to the second end of the non-castellated portion of the LED portion of the flexible LED to form a ring.
Tischler teaches said first end of the non-castellated portion of the LED
portion (110 non-castellated portion of sheet) of the flexible PCB (0227 165 printed) is attached to the second end of the non-castellated portion of the LED portion of the flexible LED to form a ring (Fig. 2A-2C; 0102 joining edges of light sheet 110; forms a ring; 230 seam; 165).
Therefore, it would have been obvious to one of ordinary skill, in the art, before
the effective filing date of the claimed invention, to use attached first and second end
configuration as taught by Tischler for the first end and the second end of the base portion as disclosed by Carroll to provide in a circuit ring
structure joined edges to create and maintain the ring (0102).

Regarding claim 29, Carroll discloses a method of forming a light emitting diode (LED) printed circuit board (PCB 0034) assembly (Fig. 2 and 5) comprising the steps of: forming a flexible PCB (0034 flexible substrate 26) comprising: an LED portion (26 flexible substrate without 40) comprising a castellated portion (38 legs) and a non-castellated portion (36 base), the non-castellated portion having a first end (42 fold line) and a second end (end of 36 on the right in Fig. 2), wherein said castellated portion comprises a plurality of fingers (38), the fingers having at least one LED (28 LEDs) attached to each finger (Fig. 2), said at least one LED (28) being in electrical communication (32 connective circuitry) with the non-castellated portion (36); and a PCB lead portion (40 tail) electrically interconnected (0038; Fig. 2) to the non-castellated portion (36) at the first end of the non-castellated portion (left end of 36), said lead (40) interconnected to a power source (0038) for providing power to the LEDs (28) via the LED portion (26 minus 40); except for attaching the first end of the non-castellated portion to the second end of the non-castellated portion to form a ring.
 Tischler teaches attaching (Fig. 2A-2C; 0102 joining edges of light sheet 110; forms a ring) the first end of the non-castellated portion to the second end of the non- castellated portion (110 non-castellated portion of sheet;0227)  to form a ring (Fig. 2A-2C; 0102 joining edges of light sheet 110; forms a ring). 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use method of attaching a first and second end configuration as taught by Tischler for the first end and the second end of the base non-castellated as disclosed by Carroll to utilize in a circuit ring structure joined edges to create and maintain the ring shape.


Claim(s) 22-28 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Tischler as applied to claim 21 above, and further in view of Athalye (US Pub. 2014/0292176).
Regarding claim 22, Carroll discloses the invention above except for wherein the fingers of the non- castellated portion each have a first and second portion, wherein the second portion of the fingers are angled relative to the first portion.
Athalye teaches wherein the fingers of the non-castellated portion each have a first and second portion (see drawing), wherein the second portion of the fingers are angled (0042; Fig. 5; 141 score lines; 0046 various angles) relative to the first portion 
    PNG
    media_image1.png
    358
    759
    media_image1.png
    Greyscale
 .
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use angled configuration as taught by Athalye for the first and second portion as disclosed by Carroll to utilize a structure where the area where the LEDs are mounted remains planar (0042) for a better electrical and mechanical connection and angling adjusts where light is directed from the LED(s). 

As to claim 23, Carroll discloses the invention as disclosed above except for wherein the at least one LED is positioned on the second portion of the fingers.
Athalye teaches wherein the at least one LED (127 LEDs at upper portion i.e. second portion) is positioned on the second portion of the fingers (second portion of 133 fingers.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED/second portion/positioning configuration as taught by Athalye for the LED/positioning configuration as disclosed by Carroll to for the same reasons as found in claim 22.  

Regarding claim 24, Carroll discloses the invention as disclosed above except for the at least one LED is bonded to the second portion of the fingers.
Athalye teaches the at least one LED (Fig. 5; 127 LEDs) is bonded (0036 thermal adhesive, solder) to the second portion of the fingers (0036;upper portion of 129 in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use bonding/LED configuration as taught by Athalye for the LED/second portion configuration as disclosed by Carroll to provide connection from the LED to the second portion of the fingers/legs and the bonding provides thermal cooling (0036).

Regarding claim 25, Carroll discloses the invention as disclosed above except for wherein the second portion of the fingers are angled 30 degrees relative to the first portion.
Athalye teaches the second portion of the fingers can be potitioned at various angles relative to the first portion (Athalye: par 46 Athalye does not explicitly disclose angling the second portions 30 degrees to the first portions).
However, before the effective filing date of the invention, a PHOSITA would have been motivated by the teachings of Athalye to position the second portions at any number of angles relative to the first portions in order to achieve a desired illumination pattern (Athalye: par 46).

Regarding claim 26, Carroll discloses A light emitting diode (LED) printed circuit board (PCB; 0034) assembly (Fig. 2) comprising: a flexible PCB (0034 flexible substrate 26) comprising: a base portion (36 base) comprising a first end and a second end (one end at 42 and the other end on the right hand side of Fig. 2); the first end and the second end of the base portion (Fig. 2), the base portion (36) forming a ring (Fig. 5); a plurality of fingers (38 legs) extending from the base portion (36); except for (a) a joint interconnecting the first end and the second end of the base portion; (b) the plurality of fingers each having a first generally vertical portion and a second angled portion, the second angled portion of each of said fingers extending outwardly from the center of the ring; and at least one LED attached to the angled portion said plurality of fingers.
 (a ) Tischler teaches a joint interconnecting (Fig. 2A-2C; 0102 joined edges of light sheet 110) the first end and the second end of the base portion (110 sheet).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use joint interconnection as taught by Tischler for the first end and the second end of the base portion as disclosed by Carroll to utilize in a circuit ring structure joining edges to create and maintain the ring.
(b ) Athalye teaches the plurality of fingers (Fig. 5; 133 fingers) each having a first generally vertical portion (see Fig. 4 lower portion is generally vertical) and a second angled portion (0042; Fig. 5; 141 score lines; see drawing rejection to claim 22), the second angled portion of each of said fingers extending outwardly from the center of the ring (Fig. 4 and 5; 0042); and at least one LED (127 LEDs) attached to the angled portion (Fig. 5) said plurality of fingers (133).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use first portion/second portion/LED/Angled configuration as taught by Athalye for the finger/LED configuration as disclosed by Carroll as modified by Tischler to utilize a structure where the area where the LEDs are mounted remains planar (0042) for a better electrical and mechanical connection and the LED in the second portion is now angled to provide LED light direction (Figs. 4 and 5).

As to claim 27, Carroll discloses further comprising a lead portion (40 tail) electrically interconnected (see Fig. 2; 0038) to the base portion (36 base), the lead portion (40) electrically connected to a power source (0038; AC power) for providing power to (0038) the at least one LED (28).  

Regarding claim 28, Carroll discloses the invention as disclosed above except for wherein the finger second angled portion is angled thirty degrees relative to the finger first portion.
Athalye teaches the second finger portion can be positioned at various angles relative to the first finger portion (Athalye: par 46 Athalye does not explicitly disclose angling the second portion thirty degrees to the first finger portion).
However, before the effective filing date of the invention, a PHOSITA would have been motivated by the teachings of Athalye to position the second portion at any number of angles relative to the first portion in order to achieve a desired illumination pattern (Athalye: par 46).
    
Regarding claim 30, Carroll discloses the invention above except for the step of forming the fingers of the castellated portion into first and second portions and angling the first portion relative to the second portion.
Athalye teaches the step of forming the fingers (133 fingers) of the castellated portion into first and second portions (see drawing; Fig. 22) and angling (0042; Fig. 5; 141 score lines; 0046 various angles) the first portion relative to the second portion.
 Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the method of angled configuration as taught by Athalye for the method of the fingers as disclosed by Carroll to utilize a structure where the area that the LEDs are mounted remains planar (0042) for a better electrical and mechanical connection and angling adjusts where light is directed from the LED(s). 

As to claim 31, Carroll discloses the invention as disclosed above except for further comprising the step of positioning at least one LED onto the second portion of the fingers.
Athalye teaches the step of positioning at least one LED (127 LEDs at upper portion i.e. second portion) onto the second portion of the fingers (second portion of 133 fingers).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the method of LED/second portion/positioning configuration as taught by Athalye for the method of the LED/positioning configuration as disclosed by Carroll to for the same reasons as found in claim 30.  
  
Regarding claim 32, Carroll discloses the invention as disclosed above except for wherein the step of positioning at least one LED onto the second portion of the fingers is completed by bonding.
Athalye teaches wherein the step of positioning at least one LED (Fig. 5; 127 LEDs) onto the second portion of the fingers (see drawing in the rejection to claim 22) is completed by bonding (0036 thermal adhesive, solder). 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Method bonding/LED/Second portion configuration as taught by Athalye for the Method LED/second portion/mounting configuration as disclosed by Carroll to provide a connection from the LED to the second portion and the bonding provides thermal cooling (0036).

Regarding claim 33, Carroll discloses the invention as disclosed above except for the step of angling the first portion relative to the second portion forms an angle of 30 degrees.
Athalye teaches the first portion relative to the second portion can be positioned at various angles relative to the first finger portion (Athalye: par 46 Athalye does not explicitly disclose angling the second portion 30 degrees to the first portion).
However, before the effective filing date of the invention, a PHOSITA would have been motivated by the teachings of Athalye to position the first portion at any number of angles relative to the second portion in order to achieve a desired illumination pattern (Athalye: par 46).
		 

Regarding claim 34, Carroll discloses a method of forming a light emitting diode (LED) printed circuit board (PCB) assembly (Fig. 2) comprising the steps of: forming an elongate portion of a flexible PCB (0034 flexible substrate 26) into a ring (Fig. 5), wherein the elongate portion of the PCB has a top end and bottom edge (See Fig. 2), the top end having a plurality of fingers (38 legs) extending therefrom; except for (a) forming an elongate portion of a flexible PCB into a ring by attaching a first end of the elongate portion to the second end of the elongate potion; (b) forming the fingers into first and second portions by angling the second portion relative to a generally vertical first portion; and attaching at least one LED to the second portion of at least one of the fingers
 (a) Tischler teaches forming an elongate portion of a flexible PCB (110 sheet elongate portion; 0227 printed 165 substrate; 0227) into a ring (Figs. 2A-2C) by attaching (joined edges) a first end of the elongate portion to the second end of the elongate potion (0102).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the method of attaching as taught by Tischler for the method of the first end and the second end of the elongate portion as disclosed by Carroll to utilize in a circuit ring structure joining edges to create and maintain the ring structure (Figs. 2A-2C).
(b ) Athalye teaches forming the fingers into first and second portions by angling the second portion relative to a generally vertical first portion (0042; Fig. 5; 141 score lines; see drawing above in rejection to claim 22); and attaching (0036 thermal adhesive, solder) at least one LED (127 LED) to the second portion (see drawing in rejection to claim 22) of at least one of the fingers (133 fingers).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the method of angling as taught by Athalye for the first and second portion method configuration as disclosed by Carroll to utilize a method/structure having the area where the LEDs are mounted remaining planar (0042) for a better electrical and mechanical connection and angling adjusts the direction of the light (0042). 

Regarding claim 35, Carroll discloses the invention as disclosed above except for wherein the forming the fingers step comprises angling the second portion thirty degrees relative to the first portion.
Athalye teaches the second portion of the fingers can be positioned at various angles relative to the corresponding first finger portions (Athalye: par 46 Athalye does not explicitly disclose angling the second portions 30 degrees to the corresponding first portions).
However, before the effective filing date of the invention, a PHOSITA would have been motivated by the teachings of Athalye to position the second portions at any number of angles relative to the corresponding first portions in order to achieve a desired illumination pattern (Athalye: par 46).


Regarding claim 36, Carroll discloses the invention as disclosed above except for the attaching step comprises bonding the at least one LED to the second portion of at least one of the fingers.
Athalye teaches the attaching step comprises bonding (0036 thermal adhesive, solder)  the at least one LED (Fig. 5; 127 LEDs) to the second portion of at least one of the fingers (see drawing in rejection to claim 22).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Method bonding/LED configuration as taught by Athalye for the Method LED/second portion configuration as disclosed by Carroll to provide connection from the LED to the second portion and the bonding provides thermal cooling (0036).
	
			
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan (US Publication 2013/0027904) discloses an LED lighting device. Carroll (US Pub. 2011/0103055) discloses an LED-Based Light Bulb Device with Kelvin Corrective Features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G. Z./Examiner, Art Unit 2875                                                                                                                                                                                                        
/Britt D Hanley/Primary Examiner, Art Unit 2875